                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GLENN HANSEN                                        CIVIL ACTION

                      v.                            NO. 18-5560

MICHAEL CLARK, et al.


                                             ORDER
        AND NOW, this 27th day of January 2020, following our careful and independent review

of the Petition for writ of habeas corpus (ECF Doc. No. 2), Judge Rueter's December 12, 2019

exhaustive Report and Recommendation (ECF Doc. No. 20) including specifically addressing

the sufficiency of overwhelming testimonial evidence and the exhaustion of remedies in the

Pennsylvania courts, and studying the prose Petitioner's Objections (ECF Doc. No. 23) to Judge

Reuter's Report and Recommendation, it is ORDERED:

        1.     The pro se Objections (ECF Doc. No. 23) are OVERRULED as there is no basis

for an "actual innocence" argument, Petitioner did not overcome the substantial findings of his

guilt based on the evidence of record, including his detailed confession to his sister, trial counsel

is not ineffective for not further damaging his credibility by highlighting his rape of his sister

before her testimony, and there is no basis to find the question to the investigating detective

concerning Petitioner's silence in response to questioning violates his constitutional rights or is

improper"character" evidence;

       2.      We    APPROVE        and   ADOPT       Judge   Rueter's    exhaustive   Report and

Recommendation (ECF Doc. No. 20);

       3.      We DENY the Petition for writ of habeas corpus (ECF Doc. No. 2);
          4.      We find no probable cause to issue a certificate of appealability; 1 and,

          5.     The Clerk of Court shall close this case.




1
    See 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,484 (2000).
                                                   2
